Citation Nr: 0521076	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision that denied 
the veteran's claim.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran's service medical records 
(SMRs) were likely destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC), in St. Louis, Missouri.  In 
cases such as this, VA has a "heightened" duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim, then, must be undertaken with this duty in mind due to 
the special circumstances of this case.

The veteran has indicated that he has not seen any doctors, 
private or VA, for his left wrist condition.  At the August 
2004 hearing, the veteran stated that he injured his left 
wrist in service when he was thrown out of a Jeep.  He was 
stationed at Fort Benhurst Field, in northern Germany.  He 
stated that he was sent to a hospital in Frankfurt, Germany, 
where surgery was performed on his wrist, and his wrist was 
wrapped in a cast.  Subsequent to the surgery, he separated 
from service, and he had no follow-up treatment.  He has 
indicated that the injury and the surgery occurred in June 
1959 or the beginning of July 1959, just prior to his 
separation from service.  He stated that his current left 
wrist symptoms include swelling when he wears a watch, 
difficulty lifting with his left hand, and swelling of the 
fingers of the left hand.  

The Board is of the opinion that further development is 
warranted in order to determine whether the veteran is 
entitled to service connection for a left wrist disability.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should send a letter to the 
veteran and his representative requesting 
that the veteran provide any specific 
information concerning his left wrist 
injury and left wrist surgery, to include 
dates, location of injury, and location of 
hospitalization, and if necessary, 
authorization to enable the RO to obtain 
any additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession.

2.  The RO should attempt to obtain 
treatment records of the veteran from the 
U.S. Army Hospital in Frankfurt, Germany, 
for the dates of June to July 1959, where 
the veteran allegedly received treatment 
for a left wrist injury.  The RO should 
document all attempts made to obtain these 
records.  If the records are not available, 
the RO should indicate that they are not 
available.

3.  The veteran should be afforded a VA 
examination in order to determine whether 
the veteran has a current left wrist 
disability, and if so, the etiology and 
severity of that disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

